Citation Nr: 1301269	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  08-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Lambert-Eaton Myasthenic Syndrome (LEMS), to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & J.G.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, with service in the Republic of Vietnam from May 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2012, the Board remanded these claims for additional development.  Unfortunately, the claims are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for Lambert-Eaton Myasthenic Syndrome (LEMS) and hypothyroidism, to include as due to exposure to herbicides.

The Veteran asserts that the etiology for LEMS is similar to the disease of amyotrophic lateral sclerosis (ALS).  The Board notes that the VA has acknowledged a causal relationship between exposure to herbicides and ALS.

These claims were remanded in March 2012 to obtain a medical opinion.  The examiner noted that the Veteran has diagnoses of LEMS and hypothyroidism.  The examiner opined that it is less likely than not that the Veteran's LEMS is related to ALS.  The Board notes that the examiner did not offer an opinion regarding whether the Veteran's LEMS is causally or etiologically related to the Veteran's time in service, to include his exposure to herbicides.  An additional medical opinion must be obtained.

Similarly, the Board notes that no opinion was provided regarding the Veteran's hypothyroidism.  A medical opinion must be obtained that discusses whether the Veteran's hypothyroidism is causally or etiologically related to service, to include his exposure to herbicides.  The examiner also stated that there is a strong autoimmune component for LEMS and in some cases, autoimmune hypothyroidism (which the Veteran has) can precede LEMS.  As a result, the Board finds that a medical opinion should be obtained that discusses the possible relationship between the Veteran's hypothyroidism and his LEMS.

Finally, any additional updated private or VA outpatient records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all updated VA and private treatment records with the claims file.

2.  Obtain an addendum to the March 2012 opinion.  If deemed, necessary by the examiner, afford the Veteran a VA examination.

The claims file must be made available and reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's Lambert-Eaton Myasthenic Syndrome (LEMS) is causally or etiologically due to service, to include exposure to herbicides.

b)  If it is determined that the Veteran's LEMS is due to service and/or exposure to herbicides, please opine on the likelihood (more likely than not, at least as likely as not, or less likely than not) that the Veteran's hypothyroidism is proximately due to or aggravated (permanently worsened beyond natural progression) by his LEMS.

c)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypothyroidism is causally or etiologically due to service, to include exposure to herbicides.

d)  If it is determined that the Veteran's hypothyroidism is due to service and/or exposure to herbicides, please opine on the likelihood (more likely than not, at least as likely as not, or less likely than not) that the Veteran's LEMS is proximately due to or aggravated (permanently worsened beyond natural progression) by his hypothyroidism.

A medically based explanation to support each opinion is required.  

If it is not possible to provide the requested opinions without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

3.  After completion of the above, the RO/AMC should determine if the benefits sought should be granted.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



